Citation Nr: 1125349	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denied service connection for bilateral hearing loss and tinnitus.  

The Board observes that, in the Veteran's November 2005 notice of disagreement (NOD), he expressed disagreement with the April 2005 rating decision; the Veteran provided specific arguments regarding all of the service connection issues adjudicated in that decision except for tinnitus.  The RO therefore did not consider the NOD to apply to the issue of service connection for tinnitus.  However, as the Veteran expressed disagreement with the entire rating decision, the Board finds that the denial of service connection for tinnitus was properly appealed.  

Further, in the June 2007 substantive appeal, the Veteran continued to indicate disagreement with the denial of service connection for tinnitus, which the RO treated as a claim to reopen a previously denied issue of entitlement to service connection for tinnitus.  The RO then proceeded to adjudicate a claim to reopen a previously denied issue of entitlement to service connection for tinnitus in a January 2008 rating decision.  The Veteran perfected an appeal as to that issue with a March 2010 substantive appeal, which followed a February 2010 statement of the case (SOC).  

In light of the Veteran's timely NOD with the April 2005 rating decision; the RO's subsequent SOC in February 2010 (although incorrectly characterizing the Veteran's claim as new and material evidence as opposed to service connection); and as the Veteran filed a substantive appeal in March 2010, the Board finds that his appeal as to the April 2005 denial of service connection for tinnitus is timely.  Therefore, although the issue of service connection for tinnitus was adjudicated as a 



new and material evidence claim, the Board will consider the issue on a de novo basis.  Accordingly, the Board has framed the issues as set forth on the title page.  

In a September 2010 statement, the Veteran raised the issue of entitlement to service connection for ischemic heart disease.  This issue does not appear to have been adjudicated by the RO.  Accordingly, the claim is referred to the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's bilateral hearing loss preexisted service and that this condition did not undergo an increase in severity during service that could be identified as an advancement beyond normal progression.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Also, a pre-decisional letter dated in August 2004 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to service connection for bilateral hearing loss.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the March 2006 letter was cured by the RO's subsequent readjudication of this claim and issuance of a statement of the case in April 2007 and a supplemental statement of the case in February 2010.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

A pertinent VA opinion with respect to the issues on appeal was obtained in March 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue of entitlement to service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

	A.  Bilateral Hearing Loss

The Veteran's STRs include an audiological evaluation at his entrance examination in November 1966.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
XXXX
30 (35)
LEFT
-5 (10)
-10 (0)
-10 (0)
XXXX
45 (50)

The Veteran's STRs also include an audiological evaluation at his discharge examination in October 1968.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XXXX
15
LEFT
0
0
5
XXXX
40

The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a heavy vehicle driver.  Accordingly, acoustic trauma as the result of the Veteran's duties for his MOS is conceded.  

According to post-service medical records, it was recommended that the Veteran obtain hearing aids in August 2001.  A VA examination in March 2005 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner reported the Veteran's entrance and discharge examinations.  The examiner observed that the Veteran's entrance examination showed a mild loss at 4000 Hertz in the right ear and a moderate loss at 4000 Hertz in the left ear.  His discharge examination showed normal hearing sensitivity for the right ear and a mild hearing loss at 4000 Hertz in the left ear.  

The Veteran reported noise exposure while in a bunker serving as perimeter defense.  He reported that another solider fired four to five rounds with an M-14 near to his head.  He also reported noise exposure when a fuel tanker blew up and being near an artillery battery.  Post-service noise exposure included limited noise exposure during a 17 year history at a strip mine working as a mechanic.  He also had reported working in construction as an electrician in an industrial setting.  A 24 year history of work with coal mines was also indicated.  The Veteran reported that his hearing was tested in approximately November 1977 in connection for employment at a coal mine; difficulty hearing was reportedly noted at that time.  He reported limited recreational noise exposure of firing guns prior to his military service.  

The examiner opined that the most likely etiology of the bilateral sensorineural hearing loss involved noise exposure and presbycusis.  The examiner noted that the Veteran had a high frequency hearing loss at 4000 Hertz bilaterally at entrance to service.  His discharge examination documented a high frequency hearing loss in his left ear only, which would suggest improved overall hearing.  The examiner noted a lengthy subsequent history of occupation noise exposure with coal mines and construction work.  Therefore, it was less likely that the hazardous military noise exposure contributed to the current sensorineural hearing loss based on the lack of progression of loss in the high frequencies documented upon separation from service.  No post-service medical records contain any opinion indicating that his current bilateral hearing loss is related to his military service.  

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  The Veteran's entrance examination showed that the auditory threshold at 4000 Hertz was 35 decibels in his right ear and 50 decibels in his left ear.  Thus, his entrance examination clearly documents impaired hearing upon enlistment.  See, e.g., report of March 2005 VA audiological examination.  Additionally, the Veteran's STRs do not show any increase in disability during service.  Rather, as discussed by the VA examiner, the Veteran's separation examination actually showed an improvement in his hearing acuity.  Therefore, aggravation of the preexisting left ear hearing loss has not been shown.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's preexisting bilateral hearing loss was aggravated by his service.  Thus, the Board finds that the Veteran's preexisting bilateral hearing loss clearly and unmistakably was not aggravated by his military service.  

The Board acknowledges the Veteran's belief that he has bilateral hearing loss that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.
Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Tinnitus

As noted in the Introduction, the Board is considering the Veteran's claim for service connection for tinnitus on a de novo basis.  Acoustic trauma is conceded in light of the fact that his service personnel records reflect in-service duties as a heavy vehicle driver and his receipt of the Expert (Rifle) Badge.  

The Board acknowledges that his STRs do not include any complaints of tinnitus or ringing in his ears.  However, according to post-service medical records, the Veteran reported to the March 2005 VA examiner that he believed that his tinnitus began after the firing of the M-14 near his head.  The examiner opined that the most likely etiology of the tinnitus involved noise exposure and presbycusis.  The examiner further opined that it was not possible to determine if military noise exposure or occupational noise exposure served as the likely etiology of the Veteran's tinnitus without resort to mere speculation.  The examiner noted that, although the Veteran reported that the onset of his tinnitus occurred in active combat, documentation of that could not be located.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  Initially, as previously discussed herein, in-service acoustic trauma is conceded.  Further, the Veteran has reported noticing tinnitus in service and that it has continued since service.  Indeed, throughout this appeal, the Veteran has repeatedly indicated that the onset of his tinnitus occurred in service following the firing of the M-14 near his head.  See June 2007 substantive appeal; March 2010 substantive appeal.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until March 2005 showing tinnitus, the Board finds the Veteran competent and credible regarding his reports that he noticed tinnitus in service.  

Accordingly, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since then.  The Board acknowledges the VA examiner's negative nexus opinion; however, the examiner appeared to base her opinion, in part, on the fact that the Veteran's STRs did not show complaints for tinnitus.  However, notwithstanding the lack of a documentation of tinnitus in the Veteran's service records, in light of the Veteran's competent and credible contentions that his tinnitus began in service, the Board finds that a negative nexus premised in part on the fact of no documented complaints lacks probative value.  

Based on the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107.  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


